                           Case 19-20831-jra     Doc 74     Filed 10/28/19        Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                            Northern District of Indiana
                                                Hammond Division
In Re: Debtor(s) (name(s) and address)                     )
John Mileusnic                                             )
xxx−xx−1703                                                )
325 Plum Creek Drive                                       ) Case Number: 19−20831−jra
Schererville, IN 46375                                     )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           ) Chapter: 13
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )
                                                           )




                                         NOTICE OF DOCKET ENTRY
On October 28, 2019 , the following entry was made on the docket in this case:

         Docket Entry: Hearing held 10/28/19(related document(s)16 Chapter 13 Plan filed by John
         Mileusnic, 33 Motion to Dismiss Case filed by PennyMac Loan Services, LLC, 50 Trustee's Motion
         to Dismiss Case for Failure to Make Plan Payments, 52 Trustee's Objection to Confirmation of Plan
         filed by Paul R. Chael, 70 Objection to Confirmation of the Plan filed by Capital One Auto Finance,
         a division of Capital One, N.A.). APPEARANCES: Trustee Chael appears, Attorney Woolley on
         behalf of PennyMac Loan Services, Attorney Allaily on behalf of Capital One Auto Finance and
         Debtor appears. Case Dismissed on Trustees Affidavit of Default. SO ORDERED (kdr)(kdr).




                                                                         Christopher M. DeToro
                                                                         Clerk, United States Bankruptcy Court
                                                                         5400 Federal Plaza
                                                                         Hammond, Indiana 46320




                                                                                         Document No. 74 − 16, 33, 50, 52, 70
